DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 06/22/2022. Claims 1-20 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2021/0058218) in view of Zhou et al. (US 2019/0132109).
Regarding claim 1, Harada discloses a method for controlling a bandwidth part inactivity timer (“a control section that controls activation of one or  a plurality of BWPs based on at least one of the downlink control information” [Abstract]; “activation of a BWP is a state of enabling the BWP to be used [or transferring to the state of enabling the BWP to be used], and is also called activation, enabling or the like of BWP configuration information; deactivation of a BWP is a state of disabling use of the BWP [or transferring to the state of disabling use of the BWP], and is also called de activation, disabling or the like of the BWP configuration information” [0029]), comprising:
 determining a work switching state of a secondary cell for which a Bandwidth Part (BWP) is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to eth single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]). Harada does not disclose the work switching state switches while staying on BWP currently activated on the secondary cell.
Zhou teaches activation and deactivation of bandwidth part. More specifically, Zhou teaches [Fig. 26] that a UE may start a BWP inactivity timer at the (n+K+m)th  subframe, in response to receiving the SCell deactivation MAC CE or DCI [0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Harada with the teaching of Zhou in order to avoid unnecessary BWP inactivity timer management at the UE. Thus, reduce the power consumption of the UE when a SCell activated with multiple BWPs [0366; 0369]. 

Regarding claim 9, Harada discloses a terminal [user terminal 20] (Fig. 13: hardware configurations of the radio base station and user terminal), comprising a memory (memory 1002), a processor (a processor 1001), and a computer program that is stored in the memory and capable of running on the processor (the processor 1001 reads the program, software module, data and the like on the memory 1002 from the storage 1003 [0195]), wherein the computer program is executed by the processor to perform operations (used as program is a program that caused the computer to be executed by the processor [0195]) comprising: 
determining a work switching state of a secondary cell for which a BWP is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to eth single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
when the work switching state switches from an activated state to a non-activated state, disabling a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]). Harada does not disclose the work switching state switches while staying on BWP currently activated on the secondary cell.
Zhou teaches activation and deactivation of bandwidth part. More specifically, Zhou teaches [Fig. 26] that a UE may start a BWP inactivity timer at the (n+K+m)th  subframe, in response to receiving the SCell deactivation MAC CE or DCI [0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Harada with the teaching of Zhou in order to avoid unnecessary BWP inactivity timer management at the UE. Thus, reduce the power consumption of the UE when a SCell activated with multiple BWPs [0366; 0369]. 

Regarding claim 17, Harada discloses a non-transitory computer readable storage medium, the computer readable storage medium storing a program (Fig. 13: memory 1002 is a computer readable storage medium that capable of string the program, software module and the like executable [0196]) that, when executed by a processor (processor 1001 reads the program, software module, data and the like on the memory 1002 [0195]), causes the processor to implement a method for controlling a bandwidth part inactivity timer (“a control section that controls activation of one or  a plurality of BWPs based on at least one of the downlink control information” [Abstract]; “activation of a BWP is a state of enabling the BWP to be used [or transferring to the state of enabling the BWP to be used], and is also called activation, enabling or the like of BWP configuration information; deactivation of a BWP is a state of disabling use of the BWP [or transferring to the state of disabling use of the BWP], and is also called de activation, disabling or the like of the BWP configuration information” [0029]), the method comprising:
 determining a work switching state of a secondary cell for which a Bandwidth Part (BWP) is configured (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “with the operation of the timer the UE activates the default BWP [switches from the multiple activate BWP operation mode to the single activate BWP operation mode]” [0084]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]); and 
disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]). Harada does not disclose the work switching state switches while staying on BWP currently activated on the secondary cell.
Zhou teaches activation and deactivation of bandwidth part. More specifically, Zhou teaches [Fig. 26] that a UE may start a BWP inactivity timer at the (n+K+m)th  subframe, in response to receiving the SCell deactivation MAC CE or DCI [0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Harada with the teaching of Zhou in order to avoid unnecessary BWP inactivity timer management at the UE. Thus, reduce the power consumption of the UE when a SCell activated with multiple BWPs [0366; 0369]. 


Regarding claims 2, 10 and 18, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein disabling, by a terminal when the work switching state switches from an activated state to a non-activated state, a bandwidth part inactivity timer corresponding to a BWP currently activated on the secondary cell comprises: disabling, by the terminal when the work switching state switches from the activated state to a new state or a deactivated state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated”. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  In addition, Zhou teaches [Fig. 26] that a UE may start a BWP inactivity timer at the (n+K+m)th  subframe, in response to receiving the SCell deactivation MAC CE or DCI [0367]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Harada with the teaching of Zhou in order to avoid unnecessary BWP inactivity timer management at the UE. Thus, reduce the power consumption of the UE when a SCell activated with multiple BWPs [0366; 0369]. 


Regarding claims 3, 11 and 19, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein disabling, by the terminal when the work switching state switches from the activated state to a new state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell comprises: when the work switching state switches from the activated state to the new state, if the currently activated BWP is not a default BWP, stopping, by the terminal, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell, or waiting for expiration of the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell, or setting, as expiration, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “the UE starts a timer with respect to each BWP except the default BWP” [0081-0082]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  In addition, Zhou teaches the UE may stop the BWP inactivity timer, in response to receiving the second DCI. Stopping the BWP inactivity timer when switching an active BWP to the default BWP may avoid unnecessary BWP inactivity timer management at the UE [0369].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Harada with the teaching of Zhou in order to avoid unnecessary BWP inactivity timer management at the UE. Thus, reduce the power consumption of the UE when a SCell activated with multiple BWPs [0366; 0369]. 

Regarding claims 4, 12 and 20, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein disabling, by the terminal when the work switching state switches from the activated state to a deactivated state, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell comprises: when the work switching state switches from the activated state to the deactivated state, if the currently activated BWP is not a default BWP, waiting, by the terminal, for expiration of the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell, or setting, as 19expiration, the bandwidth part inactivity timer corresponding to the BWP currently activated on the secondary cell (“in the multiple activate BWP operation mode, by suing a timer, control may be performed so as to fall back to the single activate BWP operation” [0080]; “the UE starts a timer with respect to each BWP except the default BWP” [0081-0082]; “in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 5 and 13, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein determining a work switching state of a secondary cell for which a BWP is configured comprises: when state switching signaling of the secondary cell is received or a timer for controlling state switching of the secondary cell expires, determining the work switching state of the secondary cell for which the BWP is configured (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109])).  

Regarding claims 6 and 14, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein the default BWP is a BWP to which the terminal switches if the terminal obtains no scheduling transmission instruction, or performs no unscheduled sending or receiving, or receives no bandwidth part switching control signaling within specified duration of the bandwidth part inactivity timer corresponding to the currently activated BWP (“in the case of activating a plurality of BWPs, based on expiration of the timer, the BWP is deactivated, while corresponding to expiration of the timer, a predetermined BWP (e.g., default BWP) is activated” [0085]. Further, “by suing the timer, also in the case of activating a plurality of BWPs, it is possible to activate without the base station separately indicating a BWP that is not used in communication for a predetermined period” [0085]; “a cell to apply the multiple activate BWP operation may be limited to a secondary cell” [0109]).  

Regarding claims 7 and 15, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein the default BWP is a BWP to which the terminal switches if the terminal obtains no scheduling transmission instruction, or performs no unscheduled sending or receiving, or receives no bandwidth part switching control signaling within specified duration of the bandwidth part inactivity timer corresponding to the currently activated BWP  (“in case where the UE does not detect DCI that corresponds to the additionally activated BWP subsequently, the UE counts up (increments) the timer for each predetermined period” [0083]. “When the timer is counted up to the predetermined value, the timer expires; with expiration of the timer, the UE activated the default BWP” [0084]).

Regarding claims 8 and 16, Harada in view of Zhou discloses all the claim limitations as stated above. Further, Harada discloses wherein the bandwidth part inactivity timer corresponding to the currently activated BWP is configured by a network device (when the UE detect DCI for indicating activation of one or a plurality of DL BWPs or UL BWPS, the UE starts a timer with respect to each BWP [0081-0082]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        September 1, 2022